DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The 112 rejections have been withdrawn in view of the amendment.
The amendment filed June 24, 2022 move the claims limitations from a description of the target pedestrian to an active step of determining a probability. Please see below the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12-15, 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu 20190246036 in view of Sham 20200125093 and further in view of Laur 20170031363.

As to claims 1 and 19, Wu discloses a method/system of training a neural network system to determine one or more target object, comprising: 
receiving, from a sensor [220], an image frame captured while an operator is controlling a vehicle (see par. 0095); 
using an eye-tracking system [140] associated with the sensor, monitoring the eyes of the operator to determine eyeball gaze data (0048-0050, 0063-0066, 0070, 0072, 0088); 
determining, from the image frame, a plurality of objects (see fig. 3; par. 0053, 0095); and 
iteratively training the neural network system to determine, from among the plurality of object, the one or more target object using the eyeball gaze data (see par. 0064-0065, 0073-0080). It is unclear if the camel of fig. 3 qualifies as a pedestrian. In an analogous art, Sham discloses determining, from the image frame, a plurality of pedestrians; and iteratively training the neural network system to determine, from among the plurality of pedestrians, the one or more target pedestrians [122] that have a relatively-higher probability of collision with the vehicle than a remainder of the plurality of pedestrians (see fig. 2 and 3; par. 0041, 0065-0066). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings identify obstacle such as pedestrian and act accordingly to avoid accidents. The previous references do not clearly disclose determining collision probability. In another analogous art, Laur discloses determining from among the plurality of pedestrians, the one or more target pedestrians that have a relatively-higher probability of collision with the vehicle than a remainder of the plurality of pedestrians (see par. 0015-0016). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of determining the threat-ranking to indicate the risk of injury if a collision; thereby, enabling the opportunity to avoid a collision and lower the risk of injury.
As to claim 12, Wu discloses the system of claim 21, wherein the instructions further include instructions to calculate a difference using a loss function, wherein the difference is based on the answer dataset and the output of the neural networks system (see par. 0076), wherein iteratively training the neural network system is repeated until the difference is less than a threshold (see par. 0075).
As to claim 13, Wu discloses the system of claim 12, wherein the instructions further include instructions to, when the difference is not less than the threshold, adjusting a plurality of weights associated with neurons of neural network system (see par. 0075).
As to claim 14, Wu discloses everything as explained above except for wherein the iteratively training comprises supervised learning. In an analogous art, Sham discloses wherein the one or more [iterative] training comprises supervised learning (see par. 0033). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings to improve the accuracy of the learning.
As to claim 15, Wu discloses the system of claim 19, wherein the image frame is one of a plurality of video frames received from the sensor (see par. 0108-0112).
As to claim 17, Wu discloses everything as explained above except for navigate the vehicle in an autonomous mode. In an analogous art, Sham discloses installing the trained neural network system in a vehicle; and using the trained neural network system to navigate the vehicle in an autonomous mode (see par. 0031). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of minimizing boring repetitive task like driving.
As to claim 21, Wu discloses the system of claim 19, wherein iteratively training the neural network includes comparing an answer dataset with an output of the neural network, and the answer dataset is defined by applying a criterion to the eyeball gaze data directed at the objects (see par. 0065-0068, 0108). It is unclear if the camel of fig. 3 qualifies as a pedestrian. In an analogous art, Sham discloses determining, from the image frame, a plurality of pedestrians; and iteratively training the neural network system to determine (see fig. 2 and 3; par. 0041, 0065-0066). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings identify obstacle such as pedestrian and act accordingly to avoid accidents.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Sham as applied to claim 19 above, and further in view of Park 20160173865.

As to claim 2, Wu is silent to teach wherein the eye-tracking system is a wearable eye-tracking system and is worn by the operator while the image frame is captured by the sensor. In an analogous art, Park teaches wherein the eye-tracking system is a wearable eye-tracking system (Park: Abstract, “tracking a gaze”; [0011]; [0031], FIGS. 1-6; [0048], “track ... ocular movement”; [0067], track an eyeball”; [0078]-
[0081]) and is worn by the operator while the image frame is captured by the sensor
(Park: FIGS. 1-6; [0047], “image sensor ... image frame”; [0048], ‘user who wears the wearable glasses”). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wu with the teaching of park by using a wearable eye-tracking system in order to enhance user convenience and efficiency. 

Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Sham and Laur as applied to claim 1/19 above, and further in view of Fused Deep Neural Networks for Efficient Pedestrian Detection.

As to claims 3-4 and 10, Wu discloses the method/system of claim 1, wherein the neural network system comprises a convolutional neural network (CNN) and a fully connected neural network (see fig. 7; par. 0065), wherein an input to the CNN is the image frame, wherein an output of the CNN is provided to the fully connected neural network, wherein an output of the fully connected neural network is an indication of the gaze direction (see par. 0073). The previous references fail to disclose wherein an output of the fully connected neural network is an indication of the one or more target pedestrians. In another analogous art, Fused Deep Neural Networks for Efficient Pedestrian Detection discloses a fully connected neural network, wherein an input to the CNN is the image frame, wherein an output of the CNN is provided to the fully connected neural network, wherein an output of the fully connected neural network is an indication of the one or more target pedestrians (see section 2); wherein the neural network system comprises a pedestrian detection algorithm and a first deep neural network (first DNN), wherein an input to the pedestrian detection algorithm is the image frame, wherein an output of the first DNN is an indication of the one or more target pedestrians (see abstract); wherein the pedestrian detection algorithm is a single shot multibox detector algorithm (see abstract, introduction, section 2).. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for an accurate detection of the target.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Sham and Laur as applied to claim 19 above, and further in view of Tonsen 20200364453.

As to claims 16 and 18, Wu discloses the system of claim 19, wherein the eye-tracking system comprises one or more illuminators [130A, 130B] directed toward the operator's eyes (see fig. 1), one or more cameras directed toward the operator's eyes [140] (see par. 0048-0050), and the test computer is programmed to use the eyeball gaze data and the image frame to determine a gaze point of the operator (see par. 0063-0066). Wu fails to specify the type of camera. In an analogous art, Sham discloses wherein the sensor comprises a color sensor (see par. 0032). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of taking color images. Probably the color sensor is a red-green-blue (RGB), since is one of the most common color sensor, but Sham does not specify. In another analog Tonsen discloses a red-green-blue (RGB) camera ([0195], “RGB color image”); wherein the eyeball gaze data comprises one or more of the following information: a timestamp (of the image frame), a left eye gaze point, a right eye gaze point, a left eye three-dimensional (3D) gaze position, a right eye 3D gaze position, a combined-eye 3D gaze position, a left eye pupil position, a right eye pupil position, a left eye pupil diameter, a right eye pupil diameter, a left eye confidence parameter, a right eye confidence parameter, a galvanic skin response parameter, a tri-axis accelerometer value, a tri-axis gyroscopic value, or a mapped gaze point (see par. 0121).. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching in order to ease the task of detecting the pupil.

Allowable Subject Matter
Claims 5-9 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitation wherein the neural network system further comprises a second deep neural network (second DNN) and a third deep neural network (third DNN), wherein an input to the second DNN is the image frame, wherein an output of the second DNN and an output of the first DNN are inputs to the third DNN, wherein an output of the third DNN is an indication of the one or more target pedestrians in combination with all previous limitation has not been found nor have been fairly suggested in the prior art search.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647